Appellant was convicted in the Criminal District Court of Travis County of the offense of burglary, and his punishment fixed at two years in the penitentiary. There is no brief on file for appellant.
The only complaint of any part of the proceedings in the trial below which appears in the record is evidenced by a bill of exceptions complaining of misconduct of the jury. All of the matter relating to this complaint is set forth in said bill of exceptions, consideration of which is objected to by our Assistant Attorney General upon the ground that said bill was filed in the court below too late. Examination of the record discloses that the term of the trial court adjourned April 29, 1922. The bill of exceptions referred to which sets out the testimony heard by the trial court upon presentation of motion for new trial, was not filed until June 16, 1922. Under all the authorities and the unbroken line of decisions of this court a bill of exceptions taken to such action, and which contains a statement of facts heard upon presentation of motion for new trial, must be filed during term time. See page 833, Vernon's C.C.P. for citation of authorities. Reese v. St. No. 6806, opinion Nov. 29, 1922.
The indictment is in regular form, and it appears that a plea of guilty was entered by the appellant, and the lowest term awarded him by the jury.
No error appearing in the record, the judgment will be affirmed.
Affirmed. *Page 191 
                          ON REHEARING                        January 3, 1923.